Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered October 5, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, unanimously affirmed.
There is no reason to depart from our prior determination denying defendant’s motion for a reconstruction hearing. Although the minutes of certain preliminary proceedings have been lost, defendant has not established that he is entitled to a reconstruction hearing since he has not shown that any appeal-able issue may exist with respect to those proceedings (see People v Glass, 43 NY2d 283, 286 [1977]; People v Parris, 1 AD3d 134 [2003]).
We perceive no basis for reducing the sentence.
Defendant’s challenges to the prosecutor’s summation, and his procedural and substantive attacks on the court’s response to a note from the deliberating jury, all require preservation and we decline to review these unpreserved claims in the interest of justice. Were we to review these claims, we would reject them. Concur—Buckley, EJ., Andrias, Sullivan, Friedman and Gonzalez, JJ.